WALKER,.]?. J.
— The motion made by the Attorney General to strike the bill of exceptions in this case must be granted. The judgment was entered on January 8, *3611913, and the bill of exceptions was. presented to the presiding judge on April 9, 1913 — not within 90 days from the day on Avhich the judgment was entered, as required by the statute. — Code, § 3019.
It was not error to sustain the demurrer to the de: fendant’s plea of former jeopardy. The averments of the plea showed that it was on the motion of the defendant that the jury in the former trial was discharged before any verdict was rendered. This being true, he was not entitled to set up that trial as a former jeopardy. — Hughes v. State, 35 Ala. 351; Lyman v. State, 47 Ala. 686; State v. McFarland, 121 Ala. 45, 25 South. 625; 12 Cyc. 271.
No error is found in the record.
Affirmed.